Citation Nr: 1004161	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-00 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 
percent for scoliosis of the lumbar spine.

2.  Entitlement to an initial evaluation in excess of 20 
percent for radiculopathy of the left lower extremity.

3.  Entitlement to a total rating for compensation on the 
basis of individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to 
October 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA) which continued a 20 percent 
evaluation for scoliosis of the spine and granted service 
connection with a 10 percent initial evaluation for 
radiculopathy of the left lower extremity, effective January 
3, 2005.  In a February 2007 rating decision, the RO granted 
a 20 percent evaluation for radiculopathy of the left lower 
extremity, effective January 3, 2005.  As the increase did 
not constitute a full grant of the benefits sought, the 
Veteran's claim for an increased disability rating remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 38- 39 
(1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further evidentiary development is 
warranted in this case.  In a November 2008 notice of 
decision on behalf of the Social Security Administration 
(SSA), the Veteran was notified that a favorable outcome had 
been reached with regard to his lumbar spine disability 
claim.  The notice letter indicated that the Veteran appeared 
and testified at an SSA hearing held on October 21, 2008 in 
Indianapolis, Indiana.  Also appearing and testifying were 
Dr. L.F., an impartial medical expert, Dr. J.E.T., a licensed 
clinical psychologist, and R.O.B., an impartial vocational 
expert.  The Board notes that information concerning a 2007 
unfavorable SSA decision and the associated records have been 
obtained by the RO.  However, since that time, as noted, it 
appears that SSA has obtained additional evidence that may be 
pertinent to the Veteran's claim, including the testimony 
from the 2008 hearing, resulting in the recent favorable 
decision.  Thus, any additional records obtained by SSA 
including a copy of the transcript of the hearing must be 
requested in accordance with VA's duty to assist.  
Additionally, the Board notes that treatment records (if any) 
by Dr. L.F., Dr. J.E.T, and R.O.B., have not been obtained.  
Though it is unclear from the record whether these experts 
examined the Veteran independently, or merely testified at 
the 2008 SSA hearing, a request for treatment records must be 
made in this regard.

The United States Court of Appeals for Veterans Claims 
(Court) has repeatedly held that when VA is on notice that 
there are Social Security Administration (SSA) records, it 
must obtain and consider them.  See Baker v. West, 11 Vet. 
App. 163,169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 
(1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  
Further, the Veterans Claims Assistance Act of 2000 (VCAA) 
emphasizes the need for VA to obtain records from other 
Government agencies.  38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002).  Therefore, the medical records from SSA 
pertaining to any original award of disability benefits and 
any continuing award of benefits must be requested and 
associated with the claims file before a decision can be 
issued on his claim.  

In this case, the Board finds the additional SSA records 
pertinent to the issues on appeal.  In this regard, the 
additional evidence obtained by SSA including the hearing 
testimony may provide evidence regarding the severity of the 
Veteran's lumbar spine scoliosis and radiculopathy in order 
to warrant an increased disability evaluation.  Thus, the 
records must be requested per VA's duty to assist.  As the 
case must be remanded for additional development, the 
Veteran's most recent and relevant VA treatment records 
should also be obtained and associated with the claims file.

Additionally, the Board notes that in Rice v. Shinseki, 22 
Vet. App. 447 (2009), the Court held that a TDIU claim is 
part of an increased rating claim when such claim is raised 
by the record.  In this case, although entitlement to a TDIU 
was denied by the RO in a July 2006 rating decision and not 
appealed by the Veteran, since that time the Veteran has 
raised an inferred claim for TDIU as it pertains to his 
scoliosis and radiculopathy claims.  In this regard, the 2008 
SSA determination indicates that the Veteran had not engaged 
in substantial gainful activity since June 26, 2006, was 
unable to perform any past relevant work, and that the 
Veteran's acquired job skills were non-transferrable.  A 
request for TDIU is not a separate claim for benefits, but 
rather, in the present case, involves an attempt to obtain an 
appropriate rating for a disability or disabilities, as part 
of the initial adjudication of a claim.  Therefore, the Board 
finds that the issue of entitlement to a TDIU is raised by 
the record.  As such, the issue is properly before the Board 
and should be adjudicated by the RO on remand.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issue of entitlement to a total rating for 
compensation purposes based on individual 
unemployability (TDIU) in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159 (2009), and 
applicable legal precedent.  

2.  The RO/AMC should obtain from the SSA 
a copy of any relevant disability 
determinations it has rendered for the 
Veteran and all records upon which the 
decisions were based.  Specifically, the 
RO/AMC should obtain a copy of the October 
21, 2008 SSA hearing transcript.

3.  Additionally, the RO/AMC should 
contact the Veteran and determine whether 
the SSA testifying experts, Dr. L.F., Dr. 
J.E.T, and R.O.B, have treated him for the 
disabilities at issue.  If so, the RO/AMC 
should attempt to obtain such records.  
The RO/AMC should also attempt to obtain 
any and all relevant treatment records 
from the Indianapolis, Indiana VA Medical 
Center since 2008 and associate with the 
claims file.  If no records are found, it 
must be so stated.

4.  After the above is completed, 
readjudicate the claims for an increased 
disability evaluation, for scoliosis of the 
lumbar spine and radiculopathy, and 
adjudicate the claim for a total disability 
rating for compensation based on individual 
unemployability (TDIU).

If either the increased schedular rating or 
the TDIU is not granted, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
on these issues.  The SSOC should include a 
citation to 38 C.F.R. §§ 3.340, 3.341, and 
4.16 and a discussion of how those 
regulations affects VA's decision with 
regard to a TDIU. The RO should allow 
appropriate time for the appellant or his 
representative to respond to the SSOC and 
then return the matter to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

